In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Abrams, J.), dated November 21, 1986, as granted the defendant wife’s motion for counsel fees and accountant’s fees, pendente lite.
Ordered that the order is affirmed insofar as appealed from, with costs.
The parties were married on May 27, 1978, and have no *586infant issue. The plaintiff commenced this action for a divorce or separation in August 1986 on the ground of cruel and inhuman treatment.
By order to show cause dated September 26, 1986, the defendant moved for pendente lite relief including an award of accountant’s fees and counsel fees. Upon a review of the record, we find that the award of pendente lite counsel fees was warranted (see, Domestic Relations Law § 237 [a]). The defendant suffered from cancer and recently underwent major surgery with respect thereto. The operation and medical treatments have substantially depleted her assets. In addition, the defendant is presently unemployed and her ill health renders it unlikely that she will be employed in the near future. Given the circumstances of this case and the financial positions of the respective parties, the granting of interim counsel fees to the defendant wife was a proper exercise of the court’s discretion.
Further, we find that the awarding of accountant’s fees, pendente lite, was proper as the defendant’s application set forth in detail (1) the nature of the marital property involved; (2) the difficulty involved in identifying and evaluating that property; (3) the services to be rendered; and (4) the movant’s financial statement (see, Ahern v Ahern, 94 AD2d 53). Mangano, J. P., Kunzeman, Rubin, Hooper and Harwood, JJ., concur.